Citation Nr: 0504755	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-17 727	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a cerebral concussion claimed as depression, 
memory loss, amnesia, and urinary incontinence.

2.  Entitlement to service connection for residuals of a 
cerebral concussion claimed as depression, memory loss, 
amnesia, and urinary incontinence.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board notes that the veteran 
submitted his claims to the St. Petersburg, Florida Regional 
Office (St. Petersburg RO), in February 1999.  The case later 
was transferred to Nashville. 

In an October 1999 VA Form 21-4138 and a January 2000 VA Form 
9, the veteran claimed that there was clear and unmistakable 
error (CUE) in the August 1999 rating decision.  The Board 
observes that a claim of CUE is a collateral attack on a 
final decision by a VA Regional Office or the Board.  Cook v. 
Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), 
cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), a 
final RO decision is subject to revision on the grounds of 
CUE.  As the August 1999 rating decision is the subject of 
this appeal, it is not final and as such the veteran has 
failed to raise a valid CUE claim.  38 C.F.R. § 3.105(a) 
(2004).

The Board notes that, in January 2004, the veteran submitted 
a claim for a nonservice-connected pension.  This issue is 
referred to the RO for appropriate action. 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In light of the decision to reopen the veteran's claim for 
service-connection, it and his TDIU claim are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
reopen the claim discussed in this decision.

2.  In an April 1996 rating action, VA determined that the 
veteran had failed to submit new and material evidence 
sufficient to reopen his previously denied claim for 
entitlement to service connection for residuals of a cerebral 
concussion; the veteran was informed of this decision the 
same month but did not file a notice of disagreement (NOD).

3.  Evidence added to the record since the April 1996 rating 
action is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for residuals of a cerebral 
concussion.


CONCLUSIONS OF LAW

1.  The April 1996 rating action, determining that the 
veteran had failed to submit new and material evidence 
sufficient to reopen his previously denied claim for 
entitlement to service connection for residuals of a cerebral 
concussion, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
April 1996 rating action sufficient to reopen the veteran's 
claim for service connection for residuals of a cerebral 
concussion.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In August 2001, VA issued regulations 
to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  The amendments became effective 
on November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for residuals of a cerebral concussion was received in 
February 1999, these regulatory provisions do not apply.  The 
Board observes, however, that the VCAA appears to have left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  
It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for residuals of a cerebral 
concussion, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable by reopening the veteran's service-connection claim 
for residuals of a cerebral concussion, and the decision at 
this point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Claim to Reopen Service Connection for 
Residuals of a Cerebral Concussion

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for 
residuals of a cerebral concussion.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

The Board notes that the St. Petersburg RO first denied a 
claim for entitlement to service connection for residuals of 
a cerebral concussion in a June 1977 rating decision as not 
shown by the evidence on record.  The following month, the 
veteran was notified of the action, but no appeal was 
initiated within one year of the notification.  In an April 
1996 rating action, the St. Petersburg RO determined that the 
veteran had failed to submit evidence sufficient to reopen 
his claim for service connection for residuals of a cerebral 
concussion.  The veteran was notified of the action and 
advised of his appellate rights the same month, but no appeal 
was initiated within one year of the notification.  In 
February 1999, the veteran submitted another claim for 
service connection for residuals of a cerebral concussion to 
the St. Petersburg RO.  In an August 1999 rating decision, 
the Nashville RO denied his claim for service connection for 
residuals of a cerebral concussion as not well grounded, 
noting that there was no evidence linking the claimed 
residuals to service.  The veteran was notified of the RO's 
action and advised of his appellate rights the same month; 
the veteran later perfected his appeal.

Since the veteran did not file NODs with the June 1977 and 
April 1996 rating actions, they became final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2004).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The evidence presented or secured since the April 1996 rating 
action includes a statement from the veteran's father, 
indicating that the veteran was in the hospital over six 
months for both leg and brain injuries prior to, and after, 
his discharge from service and that he has never been 
mentally quite right since the in-service accident; 
additional VA treatment records; and VA examination reports.  
The Board observes that a March 2003 mental disorders 
examiner opined that the veteran did not demonstrate any 
detectable deficits which could be attributed to the reported 
traumatic injury incurred approximately 27 years ago in the 
Navy, that is, a cerebral concussion.  This evidence is 
clearly new and some of it is clearly material to the issue 
under consideration, as it includes the veteran's father's 
statement linking the claimed disorders to an in-service 
accident and a VA examiner's opinion indicating that there 
was no link between the claimed disorders and an in-service 
cerebral concussion.  As such this evidence bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  Accordingly, the appellant's 
service-connection claim for residuals of a cerebral 
concussion is reopened.  To this extent, the appeal is 
granted.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for residuals of a 
cerebral concussion has been received and the claim is 
reopened.  To this extent, the appeal is granted.  




REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for residuals of a cerebral 
concussion, the claim is REMANDED for de novo review.

The veteran also contends that he is entitled to a TDIU.  A 
TDIU may be assigned where the schedular rating for service-
connected disabilities is less than 100 percent when it is 
found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2004).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2004), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2004), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, the 
veteran is service-connected for residuals of a fracture of 
the left femur with shortening, bowing, and incomplete 
healing (rated as 60 percent disabling) and residuals of a 
fracture of the right clavicle (rated as zero percent 
disabling); for a combined evaluation of 60 percent.  The 
Board observes that the veteran's 60 percent rating for his 
left leg disability is protected under the provisions of 
38 C.F.R. § 3.951(b) (2004).  In exceptional circumstances, 
where the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) 
(2004).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues remaining 
on appeal.  See VAOPGCPREC 7-2004.  The March 2004 VCAA 
notice letter did not notify the veteran of what evidence he 
needs to establish a TDIU under the provisions of 38 C.F.R. 
§ 4.16(b), nor indicate what evidence VA has obtained and/or 
plans to obtain, or what he needs to provide, if any, to 
substantiate his TDIU claim under 38 C.F.R. § 4.16(b).  

The duty to assist includes obtaining non-VA and VA treatment 
records.  The record shows that the veteran was hospitalized 
at the Bay Pines VA Medical Center in May 1976 immediately 
following his discharge from service; that, in December 1995, 
he was treated for a fractured mandible and entered the 
domiciliary there; and that, in 1999 and 2000, the veteran 
resided in the VA domiciliary at the Mountain Home VA Medical 
Center.  Only selected VA medical records since the veteran's 
discharge in May 1976 have been associated with the record 
and do not include copies of the Bay Pines records referred 
to in the previous sentence.  On remand, the RO should ask 
the veteran to identify health care providers that have 
treated him for his service-connected and claimed disorders 
since his release from service and attempt to obtain any 
missing medical records.  The Board reminds the veteran that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Finally, the Board observes that the appellant's service-
connection and TDIU claims are so closely tied, that a final 
decision on the latter issue cannot be rendered until a 
decision on the service-connection claim has been rendered, 
and thus they are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers, that have treated him since 
May 1976 for his service-connected 
residuals of fractures of the left femur 
and right clavicle and claimed residuals 
of a cerebral concussion, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain records from each health care 
provider the veteran identifies, in 
particular any missing treatment records 
from the Bay Pines, Florida, and Mountain 
Home, Tennessee, VA Medical Centers.  If 
records are unavailable, please have the 
provider so indicate.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant: (1) that a total disability 
rating may also be assigned on an extra-
schedular basis, under the procedures set 
forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason 
of service-connected disabilities, but 
who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), and, in 
the latter case, (2) of any information 
and evidence not of record (a) that is 
necessary to substantiate the TDIU claim, 
(b) what VA will seek to provide, and (c) 
what the claimant is expected to provide 
if the provisions of 38 C.F.R. § 4.16(b) 
are used; and (3) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues 
remaining on appeal.

3.  After completion of 1 and 2 above, 
the RO should adjudicate the issues of 
entitlement to service-connection for 
residuals of a cerebral concussion 
claimed as depression, memory loss, 
amnesia, and urinary incontinence and 
TDIU.  In so doing, the RO must consider 
the provisions of 38 C.F.R. § 4.16(b) 
(2004).  If any determination remains 
unfavorable to the veteran, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


